FILED
                           NOT FOR PUBLICATION
                                                                           DEC 24 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KEATING DENTAL ARTS, INC., a                     No. 13-56775
California Corporation,
                                                 D.C. No. 8:13-cv-00419-DOC-AN
              Plaintiff - Appellant,

 v.                                              MEMORANDUM*

HARTFORD CASUALTY INSURANCE
COMPANY; SENTINEL INSURANCE
COMPANY, LTD.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                     Argued and Submitted December 10, 2015
                               Pasadena, California

Before: REINHARDT, LUCERO,** and NGUYEN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Carlos F. Lucero, Circuit Judge for the U.S. Court of
Appeals for the Tenth Circuit, sitting by designation.
       Keating Dental Arts (“Keating”) appeals the district court’s entry of

summary judgment in favor of Hartford Casualty Insurance Company (“Hartford”)

and Sentinel Insurance Company, Ltd. (“Sentinel”). Exercising jurisdiction under

28 U.S.C. § 1291, we affirm.

       The district court held that a liability policy issued by Hartford to Keating

excused Hartford from defending Keating in an underlying lawsuit. We review de

novo the interpretation of the insurance policy and make an “independent

determination of the meaning of the relevant contract language.” Conestoga Servs.

Corp. v. Exec. Risk Indem., Inc., 312 F.3d 976, 981 (9th Cir. 2002).

       At the time of the underlying suit, Keating was insured under a general

liability policy from Hartford. The policy provided liability coverage for “personal

and advertising injury” arising out of “publication of material that . . . disparages a

person’s or organization’s goods, products, or services.” However, the policy did

“not apply to . . . [p]ersonal and advertising injur[ies] . . . [a]rising out of any

violation of any intellectual property rights such as copyright, patent, trademark,

trade name, trade secret, service mark or other designation of origin or

authenticity” (the “IP exclusion”).

       In the underlying lawsuit, all of the stated claims against Keating are based

on trademark infringement, and all of the factual allegations in the complaint track


                                            -2-
the elements of a trademark claim. Keating argues that the facts alleged are also

sufficient to support an implied disparagement claim. Assuming, but not deciding,

that the underlying complaint supports an implied disparagement claim, any such

claim nonetheless arises out of potential consumer confusion caused by the alleged

trademark violation. See, e.g., Indust. Indem. Co. v. Apple Computer, Inc., 79

Cal.App.4th 817, 833 (1999). Construing the policy coverage exclusion narrowly,

MacKinnon v. Truck Ins. Exchange, 73 P.3d 1205, 1213 (Cal. 2003), we hold the

IP exclusion exempts Hartford from defending against such claims.

      The judgement of the district court is AFFIRMED.




                                         -3-